oOo co SNS DN HH BP WY NO

NO — —_ — — — — — — — —
So 0 fe HN DBD NH FP WD NY KH OS

21

 

 

Case 2:19-cv-04403-SMB Documenté6 Filed 06/20/19 Page 1 of 1

MICHAEL BAILEY
United States Attorney
District of Arizona

MARK J. WENKER

Assistant U.S. Attorney

Arizona State Bar No. 018187

Two Renaissance Square

40 North Central Avenue, Suite 1800
Phoenix, Arizona 85004-4408
Telephone: (602) 514-7500

mark, wenker@usdoj.gov

Attorneys for Plaintiff

 

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

United States of America, CV-19-04403-PHX-SMB
Plaintiff,
v. NOTICE OF ARREST
64 Firearms,

Defendants Jn Rem.

 

IN OBEDIENCE to a Warrant for Arrest In Remon OG / lf he I
tp,
seized and took into my possession the above described defendants for the causes set forth

in the verified Complaint now pending in the United States District Court for the District of

Arizona at Phoenix.
DATED: 06/[2] 15

Bureau of Alcohol, Tobacco, Firearms and Explosives

 
